United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-2215
                                   ___________

Eva Nanassy,                            *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
Health East/St. John&s Hospital,        *
                                        *      [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                          Submitted: December 29, 1999
                              Filed: January 5, 2000
                                  ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

      Eva Nanassy filed this Title VII action against her former employer,
HealthEast/St. John’s Hospital (HealthEast), claiming she was discriminated against
because of her national origin and her disability. HealthEast moved to dismiss and
submitted supporting documents, arguing that a February 1998 settlement agreement
between the parties released HealthEast from all claims--including Title VII and
disability discrimination claims--arising out of Nanassy’s employment with HealthEast.
Nanassy responded and filed supporting documents. After a hearing, the district court1
granted summary judgment to HealthEast. Nanassy appeals.

      Reviewing de novo, see Winkle v. Southwestern Bell Tel. Co., 195 F.3d 418,
420 (8th Cir. 1999), we hold that this action was barred by the settlement agreement
between Nanassy and HealthEast, see Pilon v. University of Minn., 710 F.2d 466, 468
(8th Cir. 1983) (voluntary release bars future action on all claims covered by release);
Sorensen v. Coast-to-Coast Stores, 353 N.W.2d 666, 669 (Minn. Ct. App. 1984)
(same). Nanassy had legal representation when she entered the settlement agreement,
and she has not shown that the agreement is invalid based on mistake, duress, or
unconscionability. See Sorensen, 353 N.W.2d at 670 (to rescind based on mutual
mistake, both parties must be mistaken as to material fact; unilateral mistake is not
grounds for recission unless party seeking enforcement wrongfully concealed facts or
induced mistake); Bond v. Charlson, 374 N.W.2d 423, 428 (Minn. 1985) (employee&s
experience of economic stress does not nullify his or her consent to contract with
employer in superior bargaining position); Kauffman Stewart, Inc. v. Weinbrenner Shoe
Co., Inc., 589 N.W.2d 499, 502 (Minn. Ct. App. 1999) (defining unconscionable
contract).

      Accordingly, we affirm.




      1
        The HONORABLE JAMES M. ROSENBAUM, United States District Judge
for the District of Minnesota.
                                          -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -3-